  Case 1:21-cv-00348-PLM-SJB ECF No. 7, PageID.58 Filed 05/06/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

QUINN ANTHONY JAMES,

                       Petitioner,                  Case No. 1:21-cv-348

v.                                                  Honorable Paul L. Maloney

GARY MINIARD,

                       Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:   May 6, 2021                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
